Exhibit 12 FPIC Insurance Group, Inc. Ratio of Earnings to Fixed Charges For the Quarter Ended For the Quarter Ended March 31, 2008 March 31, 2007 Interest expense on long-term debt $ 1,065 1,088 Finance charges incurred in the form of interest on funds withheld under reinsurance agreement — — Estimated interest within rental expense related to operating leases 83 94 Other interest expense and capitalized expenses related to indebtedness 26 17 Total fixed charges $ 1,174 1,199 Income from continuing operations before income taxes $ 15,877 27,218 Plus fixed charges 1,174 1,199 Earnings $ 17,051 28,417 Ratio of earnings to fixed charges (1),(2) 14.52 23.70 (1) We have authority to issue up to 50,000,000 shares of preferred stock; however, there are currently no preferred shares outstanding and we do not have any preferred stock dividend obligations.Therefore, the ratio of earnings to fixed charges and preferred stock dividends is equal to the ratio earnings to fixed charges and is not disclosed separately. (2) For the purposes of this computation, earnings consist of income from continuing operations before income taxes plus fixed charges.Fixed charges consist of interest expense, capitalized expenses related to indebtedness, finance charges in the form of interest on funds withheld under a reinsurance agreement, and an estimate of the interest within rental expense.
